DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 12/20/21.  As directed by the amendment: claims 1-7, 11-13 and 17-20 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-20 are presently pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 82 (only 82a-c are in the figures), 138 (only 138a-d are in the figures), 158 (only 158a-d are in the figures), 166 (only 166a-d are in the figures), 146 (only 146a-d are in the figures), 238, 258, 266, 246, 340 and 360.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 258a-d (Fig. 6), 246a-d (Fig. 7), 266a-d (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, last line recites “to breath air” suggested to be changed to --to breathe air--.
Page 4, line 14 recites “thefluid,” which requires a space.
Page 4, line 18 recites “bitting” suggested to be changed to --biting--.
Page 17, line 15 recites “flange 66” suggested to be changed to --flange 64-- for consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 recites “said fluid delivery opening” however this language is not consistent with line 13, which recites “at least one selectively sealable fluid delivery opening” and therefore it is unclear if a single opening or multiple openings are being claimed. 
Claims 9, 10, 15 and 16 recite “at least one selectively sealable fluid delivery opening” however it is unclear if applicant is referring back to the at least one selectively sealable fluid delivery opening recited in claim 1 or introducing a new and different at least one selectively sealable fluid delivery opening. 
Claim 20 recites that “said length of said second end comprises various sizes selected from the group consisting of extra small, small, medium, large and extra-large” 
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (5,620,011) in view of Hawkins (9,770,643).
Regarding claim 1, in fig. 1-5 Flowers discloses a mouthpiece 10 configured for containing an amount of a fluid (Col. 3, ll. 30-35) and selectively delivering said fluid into the mouth of a user (Col. 3, ll. 36-65), said mouthpiece comprising: a first end 12 configured for selectively engaging a receiving end selected from the group consisting of a snorkel and a diving regulator (portion 12 is able to connect to a snorkel or diving regulator since it has channel 13 that connects to an air line “or the like” and has 
Regarding claim 2, the modified Flowers mouthpiece is formed of a material selected from the group consisting of silicone, rubber and other suitable flexible material (Col. 2, ll. 62, Flowers).  
Regarding claim 5, the modified Flowers discloses an internal conduit (32 Flowers) formed within a corresponding portion of said first and second ends and configured to allow for passage of air between said receiving end and said mouth of said user.  
Regarding claim 6, the modified Flowers discloses that said fluid is selected from the group consisting of a liquid and gel (Col. 6, ll. 65-66, Hawkins).  
Regarding claim 7, the modified Flowers discloses that said length of said second end comprises a flanged wall (16, Flowers) having a substantially semi-circular shape, wherein said flanged wall includes an inner surface (20, Flowers), an outer surface (18, Flowers) and a thickness defined there between (Fig. 1, Flowers).  
Regarding claim 8, the modified Flowers discloses a first bite wing (22 Flowers) engaging at least a portion of said inner surface of said flanged wall (via upper biting surface 26, Flowers), wherein said first bite wing comprises: an upper surface (26, Flowers) and an opposing lower surface (28, Flowers) disposed substantially perpendicular to said inner surface of said flanged wall; said upper surface of said first bite wing comprising a surface area and an upwardly extending side wall (30, Flowers) 
Regarding claim 11, the modified Flowers discloses that said extending side wall of said first bite wing comprises at least one selectively sealable fluid delivery opening (706, Fig. 7 Hawkins).  
Regarding claim 12, the modified Flowers discloses that said surface areas of said upper and lower surfaces of said first bite wing selected from the group consisting of smooth (Fig. 5 Flowers, Fig. 7 Hawkins), etched, roughened and raised in the form of nodules.  
Regarding claim 13, the modified Flowers discloses that said fluid receiving chamber is defined by the upper and lower surfaces of the first bite wing, said front wall, an opposing back wall and a side wall formed opposite said inner surface of said flanged wall (Fig. 7 Hawkins).  

Regarding claim 17, the modified Flowers discloses that said extending side wall of said first bite wing comprises at least one selectively sealable fluid delivery opening (706, Fig. 7 Hawkins).  
Regarding claim 18, the modified Flowers discloses that said surface areas of said upper and lower surfaces of said first bite wing selected from the group consisting 
Regarding claim 19, the modified Flowers discloses that said fluid is selected from the group consisting of fresh water, diluted mouthwash, and a flavored fluid (Col. 3, ll. 1-5 Hawkins).  

Claims 3 and 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers and Hawkins, as applied to claims 2 and 8 above, respectively, in further view of Turkbas (2014/0238417).
Regarding claim 3, the modified Flowers is silent regarding that said material comprises a flavoring. However, Turkbas teaches a mouthpiece with a flavorant [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Flowers’ mouthpiece material with the addition of a flavorant, as taught by Turkbas, for the purpose of providing further enjoyment to the user.
Regarding claim 9, the modified Flowers discloses that saliva from the user is mixed in with the fluid (Col. 2, ll. 41-45 Hawkins), but is silent regarding that said surface area of said upper surface of said first bite wing comprises at least one selectively sealable fluid delivery opening. However, in fig. 4 Hawkins teaches that an opening 414 on the upper surface may allow for delivery of the fluid to the user’s mouth (Col. 5, ll. 26-30) and in fig. 12 Turkbas teaches a mouthpiece with saliva holes 432 and 436 on an upper and lower bite surface in communication with chambers 438 [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, the modified Flowers discloses that saliva from the user is mixed in with the fluid (Col. 2, ll. 41-45 Hawkins), but is silent regarding that said surface area of said lower surface of said first bite wing comprises at least one selectively sealable fluid delivery opening. However, in fig. 4 Hawkins teaches that an opening 414 on the upper surface may allow for delivery of the fluid to the user’s mouth (Col. 5, ll. 26-30) and in fig. 12 Turkbas teaches a mouthpiece with saliva holes 432 and 436 on an upper and lower bite surface in communication with chambers 438 [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Flowers’ upper and lower surface of the first bite wing with the addition of saliva holes in communication with the chamber, as taught by Hawkins and Turkbas, for the purpose of providing additional delivery openings having the predictable results of delivering the fluid to the user’s mouth. Although 
Regarding claim 15, the modified Flowers discloses that saliva from the user is mixed in with the fluid (Col. 2, ll. 41-45 Hawkins), but is silent regarding that said surface area of said upper surface of said second bite wing comprises at least one selectively sealable fluid delivery opening. However, in fig. 4 Hawkins teaches that an opening 414 on the upper surface may allow for delivery of the fluid to the user’s mouth (Col. 5, ll. 26-30) and in fig. 12 Turkbas teaches a mouthpiece with saliva holes 432 and 436 on an upper and lower bite surface in communication with chambers 438 [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Flowers’ upper and lower surface of the second bite wing with the addition of saliva holes in communication with the chamber, as taught by Hawkins and Turkbas, for the purpose of providing additional delivery openings having the predictable results of delivering the fluid to the user’s mouth. Although Turbkas does not disclose that the holes are selectively sealable, the holes are able to be sealed by the user’s teeth. Further, Hawkins teaches that delivery holes that are selectively sealable (Col. 7, ll. 15-28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 16, the modified Flowers discloses that saliva from the user is mixed in with the fluid (Col. 2, ll. 41-45 Hawkins), but is silent regarding that said surface area of said lower surface of said second bite wing comprises at least one selectively sealable fluid delivery opening. However, in fig. 4 Hawkins teaches that an opening 414 on the upper surface may allow for delivery of the fluid to the user’s mouth (Col. 5, ll. 26-30) and in fig. 12 Turkbas teaches a mouthpiece with saliva holes 432 and 436 on an upper and lower bite surface in communication with chambers 438 [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Flowers’ upper and lower surface of the second bite wing with the addition of saliva holes in communication with the chamber, as taught by Hawkins and Turkbas, for the purpose of providing additional delivery openings having the predictable results of delivering the fluid to the user’s mouth. Although Turbkas does not disclose that the holes are selectively sealable, the holes are able to be sealed by the user’s teeth. Further, Hawkins teaches that delivery holes that are selectively sealable (Col. 7, ll. 15-28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Flowers’ delivery holes with selectively sealable delivery holes, as taught by Hawkins, for the purpose of providing further options to the user on the delivery of the fluid.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flowers and Hawkins, as applied to claim 2 above, in further view of Stoyka, Jr. (6,068,475).
Regarding claim 4, the modified Flowers is silent regarding that said material comprises a color. However, Stoyka, Jr. teaches a mouthpiece with a color (Col. 3, ll. 16-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flowers’ mouthpiece material with the addition of a color, as taught by Stoyka, Jr., for the purpose of providing further enjoyment to the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flowers and Hawkins, as applied to claim 1 above, in further view of Almutairi (2016/0113747).
Regarding claim 20, the modified Flowers is silent regarding that said length of said second end comprises various sizes selected from the group consisting of extra small, small, medium, large and extra-large. However, Almutairi teaches a mouthpiece that is available in different sizes [0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flowers’ mouthpiece with a mouthpiece of different sizes, as taught by Almutairi, for the purpose of providing the appropriate sized mouthpiece for the particular user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anonsen (7,506,651), Morgan et al. (10,201,399) and Kudek (11,154,459) to mouthpieces with chambers for fluid delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785